1    Michael J. Gearin, WSBA # 20982                         Honorable Christopher M. Alston
     David C. Neu, WSBA # 33143                              Chapter 11
2    Brian T. Peterson, WSBA # 42088                         Hearing Location: Rm 7206
     K&L GATES LLP                                           Hearing Date: Friday, December 7, 2018
3    925 Fourth Avenue, Suite 2900                           Hearing Time: 9:30 a.m.
     Seattle, WA 98104-1158                                  Response Date: November 30, 2018
4    (206) 623-7580

5

6

7
                                  UNITED STATES BANKRUPTCY COURT
8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
9
     In re:                                             Case No. 16-11767-CMA
10
     NORTHWEST TERRITORIAL MINT,                        DECLARATION OF JENIFER BAKER
11   LLC,
12

13
              Jenifer Baker declares as follows:
14
              1.     I am employed by Medalcraft Mint, LLC. I am over eighteen (18) years of age and I
15
     am competent in all ways to testify. Unless otherwise stated, I make the following statements based
16
     on my personal knowledge.
17
              2.     I was employed by Northwest Territorial Mint, LLC (“NWTM) from September 2012
18
     through December 2017 when the Trustee closed the business operations of NWTM. I was brought
19
     back to facilitate closing of NWTM’s Dayton plant in February 2018 and worked through
20
     August 20, 2018.
21
              3.     The Court has questions regarding an email I sent stating that “I do not have access to
22
     those dies, however I can refer you to a company that can place a reorder using your existing dies”.
23
     My intention in that email was to convey that Sierra Mint could process an order for the customer’s
24
     product. I have no knowledge if the import vendor would use the same die or create a new die, I
25
     only intended to convey that Marty Colwell at Sierra Mint was the contact person to have the same
26
                                                                                      K&L Gates LLP
                                                                              925 FOURTH AVENUE, SUITE 2900
                                                                             SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 623-7580
     DECLARATION OF JENIFER BAKER - 1                                             FACSIMILE: (206) 623-7022
     501983143 v1


 Case 16-11767-CMA           Doc 1951      Filed 12/05/18    Ent. 12/05/18 12:55:55         Pg. 1 of 3
1
     product produced. No one at NWTM or Sierra Mint instructed me to inform customers that Sierra
2
     Mint was using NWTM’s “existing” dies.
3
             I declare under the penalty of perjury under the laws of the United States that the foregoing is
4
     true and correct to the best of my knowledge.
5
             EXECUTED this 5th day of December, at Dayton, Nevada.
6

7

8                                                    /s/ Jenifer Baker
                                                     Jenifer Baker
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
                                                                                       K&L Gates LLP
                                                                               925 FOURTH AVENUE, SUITE 2900
                                                                              SEATTLE, WASHINGTON 98104-1158
                                                                                  TELEPHONE: (206) 623-7580
     DECLARATION OF JENIFER BAKER - 2                                              FACSIMILE: (206) 623-7022
     501983143 v1


 Case 16-11767-CMA          Doc 1951      Filed 12/05/18      Ent. 12/05/18 12:55:55         Pg. 2 of 3
1                                      CERTIFICATE OF SERVICE

2            The undersigned declares as follows:

3           That she is a paralegal in the law firm of K&L Gates LLP, and on December 5, 2018, she
     caused the foregoing document to be filed electronically through the CM/ECF system which caused
4    Registered Participants to be served by electronic means, as fully reflected on the Notice of
     Electronic Filing.
5
             I declare under penalty of perjury under the laws of the State of Washington and the United
6    States that the foregoing is true and correct.

7            Executed on the 5th day of December, 2018 at Seattle, Washington.

8                                                         /s/ Denise A. Lentz
                                                          Denise A. Lentz
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
                                                                                     K&L Gates LLP
                                                                             925 FOURTH AVENUE, SUITE 2900
                                                                            SEATTLE, WASHINGTON 98104-1158
                                                                                TELEPHONE: (206) 623-7580
     DECLARATION OF JENIFER BAKER - 3                                            FACSIMILE: (206) 623-7022
     501983143 v1


 Case 16-11767-CMA         Doc 1951      Filed 12/05/18     Ent. 12/05/18 12:55:55         Pg. 3 of 3
